Chapman, J.
The first clause of the will of Daniel Jackson gives to Mercy B. Jackson, his widow, the improvement of his real and personal estate during her widowhood. The next three clauses relate to the disposition of the estate after the expiration of the term of her widowhood, whether by death or by marriage. The clause which gives the executors full power to sell and dispose of the whole or any part of the estate, either personal or real, has the effect to modify the first clause, because upon the execution of this power the widow can no longer improve the estate. The language authorizes them to execute the power during her widowhood as well as afterwards at their discretion. They are to regard the interests of all the parties concerned.
But in order to retain the power to make "such sales, it is necessary for them to retain the stocks in their own hands, and not transfer them to the widow. She is therefore entitled to the dividends, but' not to have the stocks transferred to her. A decree is to be entered in conformity with this construction of the will